Variflex Extra Credit Variable Annuity Variflex Signature Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated March 15, 2011 To Prospectus Dated May 1, 2005 Subject to a shareholder vote to be held on April 1, 2011, effective May 2, 2011, the Invesco Van Kampen V.I. Government fund will merge into the Invesco V.I. Government Securities fund. The Company will no longer make available the Invesco Van Kampen V.I. Government fund as an investment option under the Contract. The “Objectives for Underlying Funds– Invesco Van Kampen V.I. Government” section of the Prospectus is deleted in its entirety and replaced with the following: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Invesco V.I. Government Securities Series II Total return, comprised of current income and capital appreciation Invesco Advisers, Inc. Please Retain This Supplement For Future Reference
